Citation Nr: 1430319	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  05-08 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1941 to June 1944, so during World War II.  He died in November 2003.  The Appellant is his widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the Appellant and her daughter testified at a videoconference hearing in February 2008 before the undersigned Veterans Law Judge of the Board.  A copy of the transcript has been associated with the claims file, so is of record.

In April 2008, September 2010, and April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration.  The two later Board remands were required by law because there had not been compliance with the initial April 2008 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error, as a matter of law, in failing to ensure this compliance).

In November 2011, the Board issued a decision denying the claim, which the Appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2014 memorandum decision, the Court vacated (set aside) the Board's decision on the basis that its reasons or bases for denying the claim were inadequate, and remanded the claim to the Board for further proceedings consistent with the memorandum decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in November 2003.  His original death certificate identifies the immediate causes of death as cardiorespiratory arrest, end-stage cardiovascular disease, and service-connected disabilities.  The death certificate was later amended to specify that the service-connected disabilities in question specifically referred to his duodenal ulcer disease.

2.  The medical evidence is at least in relative equipoise concerning whether his service-connected duodenal ulcer disease caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

The criteria are met for entitlement to service connection for the cause of his death. 38 U.S.C.A. §§ 105, 1110, 1310 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural notice and assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case at hand, however, the Board is fully granting the benefit sought on appeal so need not discuss whether there has been compliance with these obligations.

II. Analysis

The Appellant-widow is claiming entitlement to service connection for the cause of her husband Veteran's death.  Her husband served on active duty from March 1941 to June 1944, so during World War II.  He died in November 2003.  His death certificate lists the causes of his death as cardiorespiratory arrest, 
end-stage cardiovascular disease, and service-connected disabilities, which was later amended to specifically list his duodenal ulcer disease.  At the time of his death, he was service connected for a duodenal ulcer, which was rated as 40-percent disabling, and for an appendectomy scar, which was rated as 0-percent disabling, so noncompensable.  He also had a number of other non-service-connected disabilities.

Under VA law, in order to establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.  A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).

By the end of his life, the Veteran was receiving treatment for a number of serious medical ailments.  In a letter dated in January 2004, his private physician stated that the Veteran had significant problems with his overall condition due to malnutrition and failure to thrive, which were the direct result of his inability to take proper nourishment.  This commenting physician stated that this problem was, in part, due to his peptic ulcer disease (referring to the service-connected disability), and that it was a key factor in his steady decline.

During the February 2008 hearing, the Appellant-widow and her daughter testified that the Veteran was treated for ruptured, infected ulcers, and he even had part of his stomach removed.  He had nausea and chronic indigestion and diarrhea; he could not eat; and he resultantly began deteriorating and losing weight.  His private and VA treatment records confirm this.

In May 2010, the Veteran's file was reviewed by a VA examining physician, who reported that, due to incomplete records, she was unable to provide an opinion as to whether his service-connected duodenal ulcer disease had contributed substantially or materially to his death.  This in turn led to the Board remanding the claim in September 2010 and again in April 2011 to obtain all of his relevant treatment records and to solicit additional comment from a VA examiner with the benefit of these additional records.

After obtaining the complete treatment records, a different VA examiner reviewed the claims file in May 2011 and concluded the Veteran's cause of death was cardiorespiratory arrest.  She further indicated there was no evidence that he had active bleeding as a result of his duodenal ulcer and his terminal lab values were not within the "critical" range; therefore, it was less likely than not that his duodenal ulcer disease either had caused or contributed substantially or materially to his death.  The examiner did not comment on the private physician's letter, however, nor did she address whether the Veteran's weakened condition from the duodenal ulcer disease contributed to his cardiorespiratory arrest.

In order to grant a claim of entitlement to service connection for an alleged disability or, here, consequent death, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Contrary to its previous decision, the Board finds that there is just as much probative evidence supporting this cause-of-death claim as there is against it.  Thus, with application of the benefit-of-the-doubt doctrine, service connection for cause of death is warranted.  38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 49.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


